ACCEPTED
                                                                                       03-16-00631-CV
                                                                                             13881806
                                                                            THIRD COURT OF APPEALS
                                                                                       AUSTIN, TEXAS
                                                                                 11/18/2016 3:13:26 PM
                                                                                     JEFFREY D. KYLE
                                                                                                CLERK
                      CASE NO. 03-16-00631-CV
__________________________________________________________________
                                                          FILED IN
                                                   3rd COURT OF APPEALS
                    IN THE COURT OF APPEALS             AUSTIN, TEXAS
           FOR THE THIRD DISTRICT OF TEXAS AT AUSTIN
                                                   11/18/2016 3:13:26 PM
__________________________________________________________________
                                                       JEFFREY D. KYLE
                                                            Clerk
                     TEXAS DEPARTMENT OF FAMILY
                       AND PROTECTIVE SERVICES,
                               Appellant,

                                        v.

                             CHERYL WALLACE,
                                 Appellee.



    On Appeal from the 126th Judicial District Court of Travis County, Texas;
     Cause No. D-1-GN-14-003182; Before the Honorable Orlinda Naranjo


              APPELLANT’S SECOND UNOPPOSED
      MOTION TO EXTEND TIME TO FILE APPELLANT’S BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Appellant, Texas Department of Family and Protective Services (“the

Department”), files its Second Unopposed Motion to Extend Time to File

Appellant’s Brief, pursuant to Tex. R. Appellate Proc. 10.5(b) and 38.6. In support

hereof, the undersigned would respectfully show the Court the following:

      Appellant’s Brief is due on November 22, 2016. Appellant requests a 17-day

extension (taking into account the Thanksgiving Holiday) to December 9, 2016. In
addition to the cases cited in Appellant’s First Unopposed Motion to Extend Time

which resulted in the initial request for an additional 15 days in which to file,

Appellant was required to prepare for hearings:

      Shantell Washington d/b/a Cozy Kids Child Care Academy v. Texas

Department of Family and Protective Services, Cause No. 2016-73247, heard in the

ancillary court of Harris County, Texas, on November 14, 2016;

      Ex Parte A.T., Cause No. 2016CI16377, In the 150th Judicial District Court of

Bexar County, Texas. This cause was set for hearing on November 17, 2016. This

cause required significantly more preparatory work than counsel initially planned;

      Appellant has a hearing in Cause No. D-1-GN-16-000767, Eleanor Janice

Law v. University of Texas System, and Texas Higher Education Coordinating

Board and Teacher Retirement System of Texas and Texas Optional Retirement

System, et. al., set for November 28, 2016;

      Appellant has a hearing in Cause No. 2016-30247, Ex Parte HCV, in the 113th

Judicial District Court of Harris County, Texas, on December 2, 2016.

      Additionally, Appellant has other cases requiring attention.

      This request is not being made for purposes of delay only.

      For the reasons stated above, Appellant respectfully requests that the Court

grant a 17–day extension of time in which to file Appellant’s Brief, to December 9,

2016, and for such other and further relief to which it may be justly entitled.


                                          2
                          Respectfully submitted,

                          KEN PAXTON
                          Attorney General of Texas
                          JEFFREY C. MATEER
                          First Assistant Attorney General

                          BRANTLEY STARR
                          Deputy First Assistant Attorney General

                          JAMES E. DAVIS
                          Deputy Attorney General for Civil Litigation

                          NICHOLE BUNKER-HENDERSON
                          Chief, Administrative Law Division


                          /s/ Ellen M. Sameth
                          ELLEN M. SAMETH
                          Assistant Attorney General
                          Texas State Bar No. 17555550
                          OFFICE OF THE TEXAS ATTORNEY GENERAL
                          ADMINISTRATIVE LAW DIVISION
                          P.O. Box 12548
                          Austin, Texas 78711-2548
                          Telephone: (512) 936-1838
                          Facsimile: (512) 457-4608
                          E-mail: ellen.sameth@oag.texas.gov
                          ATTORNEYS FOR TEXAS DEPARTMENT OF
                          FAMILY AND PROTECTIVE SERVICES


                      CERTIFICATE OF CONFERENCE

      I certify that I have conferred with Martin Cirkiel, Appellee’s counsel, on

November 18, 2016, regarding this request, and that Appellee is unopposed to the

granting of the requested extension of time in which to file Appellant’s Brief.


                                          3
                                    /s/ Ellen M. Sameth
                                    Ellen M. Sameth
                                    Assistant Attorney General

                        CERTIFICATE OF SERVICE
      I hereby certify that on November 18, 2016, a true and correct copy of the

foregoing document was served via the Court’s ECF system and via electronic mail

to counsel of record:

      Martin J. Cirkiel
      Cirkiel & Associates, P.C.
      1901 E. Palm Valley Blvd.
      Round Rock, Texas 78664
      marty@cirkielaw.com


                                    /s/ Ellen M. Sameth
                                    Ellen M. Sameth
                                    Assistant Attorney General




                                       4